Exceptions sustained. Judgment for the defendant. The case comes to us on an exception to the judge’s denial of the defendant’s motion for a directed verdict in an action of tort for loss of consortium and alienation of affections of the plaintiff’s husband allegedly caused by the defendant. The evidence most favorable to the plaintiff showed that while at a beach in the summer of 1960 the defendant and the plaintiff’s husband left a group which included the plaintiff and were gone for two hours in a car; that in November, 1960, the defendant accompanied the plaintiff and her husband to a store where ski equipment was purchased; that in January, 1961, on the return in a crowded car from a skiing holiday the defendant sat in the front seat beside the plaintiff who was sitting in the center beside her husband who was driving; that in March of 1961, at a resort in Maine, the defendant, dressed in baby doll pajamas which were ripped at the crotch, appeared in the presence of the plaintiff, her husband and seven or eight others, touched her husband’s arm and “took him to the end of the room.” These events, viewed singly or collectively, were insufficient to take the case to the jury. See Gahagan v. Church, 239 Mass. 558; Bradstreet v. Wallace, 254 Mass. 509; Georgacopoulos v. Katralis, 318 Mass. 34; Pataskas v. Judeikis, 327 Mass. 258; Ross v. Nourse, 330 Mass. 666; Perry v. Carter, 332 Mass. 508; Whittet v. Milton, 335 Mass. 164.